Citation Nr: 1200319	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-41 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II with peripheral neuropathy, to include as due to exposure to herbicides.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Veteran presented testimony before the Board in July 2011.  The transcript has been associated with the claims folder.

The Veteran has claimed entitlement to service connection for a skin rash and radiculopathy of the right lower extremity.  He has also requested an increased rating for the service-connected residuals of a right fibula fracture.   These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

In July 2010, the RO denied entitlement to service connection for DJD of the cervical spine.  The Veteran appealed the decision, but a Statement of the Case (SOC) does not appear in this record.  Therefore, the Board must remand that matter, pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The claim for DJD of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran did not serve in the Republic of Vietnam.   

3.  The Veteran served in Korea from February 1968 to February 1969; he served with Battery A, 4th Battalion, 76th Artillery, 7th Infantry Division.

4.  The Veteran is not presumed to have been exposed to herbicides based on his service in Korea, nor is it otherwise shown that he was exposed to herbicides during his active duty service.

5.  The Veteran is not shown to have manifested complaints or findings of diabetes mellitus type II with peripheral neuropathy in service or for many years thereafter; it is not shown to be due to an event or incident of the Veteran's active service.  


CONCLUSION OF LAW

The Veteran's diabetes mellitus type II with peripheral neuropathy is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011); see also M21-1MR, Part IV, subpart ii, Chapter 2, Section C.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in April 2007, October 2008, and February 2011 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in April 2007, which was prior to the October 2007 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  
In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The April 2007, October 2008, and February 2011 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, Social Security Administration (SSA) records, and the transcript from the July 2011 Board hearing.  The RO requested official verification of exposure to herbicides and received a response.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

An opinion is not necessary in order to decide the claim in this case because the record does not contain any competent evidence that the Veteran was exposed to herbicides while in service, had diabetes mellitus in service, or that diabetes mellitus may be associated with his period of active military service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  
The Veteran submitted additional evidence after the September 2009 SOC was issued.  The Veteran waived initial RO consideration of the newly submitted evidence and as such, Remand for preparation of a supplemental statement of the case is not necessary. 38 C.F.R. § 20.1304(C).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Criteria

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus become manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

III. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that is entitled to service connection for diabetes mellitus.  Specifically, he asserts that he was exposed to herbicides while stationed in Korea near the demilitarized zone (DMZ).  The Veteran additionally testified that he went into the DMZ to practice at the small arms firing range and frequently drove officers into the DMZ.  Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board concludes that service connection is not warranted on a direct or presumptive basis.

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diabetes mellitus  must have become manifest to a degree of 10 percent or more at any time after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Under 38 C.F.R. § 3.307(a)(6)(iv), effective February 24, 2011, VA extended the presumption of herbicide exposure to any Veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ. See M21-1MR, Part IV, subpart ii, Chapter 2, Section C.

The table below shows the units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period: 

Combat Brigade of the 2nd Infantry Division
Division Reaction Force
3rd Brigade of the 7th Infantry Division
1st Battalion, 38th Infantry
4th Squadron, 7th Cavalry, Counter Agent Company
1st Battalion, 17th Infantry
2nd Battalion, 38th Infantry

1st Battalion, 31st Infantry
1st Battalion, 23rd Infantry

1st Battalion, 32nd Infantry
2nd Battalion, 23rd Infantry

2nd Squadron, 10th Cavalry
3rd Battalion, 23rd Infantry

2nd Battalion, 17th Infantry
2nd Battalion, 31st Infantry


2nd Battalion, 31st Infantry


2nd Battalion, 32nd Infantry
3rd Battalion, 32nd Infantry


3rd Battalion, 32nd Infantry
1st Battalion, 9th Infantry

1st Battalion, 73rd Armor
2nd Battalion, 9th Infantry


1st Battalion, 72nd Armor


2nd Battalion, 72nd Armor


1st Battalion, 12th Artillery


1st Battalion, 15th Artillery


7th Battalion, 17th Artillery


5th Battalion, 38th Artillery


6th Battalion, 37th Artillery


Other Qualifying Assignments
2nd Military Police Company, 2nd Infantry Division
13th Engineer Combat Battalion
United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA)
Crew of the USS Pueblo

See M21-1MR, Part IV, subpart ii, Chapter 2, section C.

In this case, the Veteran did not service in the Republic of Vietnam.  The Veteran's service personnel records show he served in Korea from February 1968 to February 1969.  He served with Battery A, 4th Battalion, 76th Artillery, 7th Infantry Division.  This unit is not among those listed above; therefore, not having served in the Republic of Vietnam or in a unit that VA or DoD has determined to have operated in an area in or near the Korean DMZ, the Veteran is not presumed to have been exposed during his period of service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iv); see also  M21-1MR, Part IV, subpart ii, Chapter 2, section C.   

VA has considered whether the Veteran was exposed to herbicides despite the fact that he was not in a unit listed above to fall within the presumption of exposure.  However, the preponderance of the evidence is against a finding of such exposure.  VA did request official verification of any exposure to herbicides, but a negative response was received in April 2007.  Although the Veteran may believe he was exposed to herbicides in Korea, the Board does not find the Veteran to be competent as a layperson to establish what agents were used in the areas he served.  It is not shown that he has the specialized training to offer opinions on herbicide agents. 

The Board acknowledges that a service treatment record includes a reference to service in the demilitarized zone (DMZ.)  However, this in itself does not establish exposure.  It should be noted that the regulatory presumption only applies to units which the Department of Defense has determined were in areas in or near the DMZ in an area in which is known that herbicides were used.  The fact that the Veteran's unit is not included in the list is evidence that the Department of Defense has not determined that herbicides were known to have been applied in areas the Veteran's unit operated.  Again, mere service in the DMZ does not in itself show exposure to herbicides.  

Finally, the Board has considered whether there is otherwise a direct link between the Veteran's diabetes and service.  The Board finds it pertinent that service treatment records are wholly devoid of treatment or diagnoses regarding diabetes mellitus.  The VA treatment records first note diabetes mellitus in 2007, though the diagnosis was questioned in March 2007.  VA outpatient treatment records dated in 2010 again note diabetes mellitus.  This is clearly outside the one-year presumptive period for diabetes mellitus.  Id.  

In the present case, the preponderance of the evidence is against a relationship to an identified injury or other incident of service.  The Board has reviewed and considered the copies of prior Board decisions submitted by the Veteran.  However, Board decisions are nonprecedential.  38 C.F.R. § 20.1303.  Each case is decided on the basis of the facts of the individual case in light of applicable law.  For the reasons explained above, the Board is unable to find that service connection for diabetes mellitus with peripheral neuropathy is warranted. 


ORDER

Entitlement to service connection for diabetes mellitus type II with peripheral neuropathy, to include as due to herbicide exposure, is not warranted.  The appeal is denied to this extent.


REMAND

As noted, in the July 2010 rating decision, the RO denied the Veteran's claim for DJD of the cervical spine.  

The Veteran filed a notice of disagreement (NOD) in October 2010.  See 38 C.F.R. § 20.302(a).  Since there has been an initial RO adjudication of the claim and an NOD as to the denial, the Veteran is entitled to an SOC, and the current lack of an SOC with respect to the claim is a procedural defect requiring remand.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this matter is REMANDED to the RO for the following action:

The RO should furnish the Veteran with an SOC with respect to his claim for service connection for DJD of the cervical spine and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).   If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


